DETAILED ACTION

IDs submitted on 12/17/2020 is considered by the examiner. 

Reason for Allowance (corrected)
Claims 1, 3-5, 7-23 and 25 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 4693544, US 20130051730 A1, US 20020172237 Al, and US 20140211322 A1.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious a second wavelength selective filter on the second major surface, the second wavelength selective filter having a second rearward surface adjacent the second major surface and a second forward surface opposite the second rearward surface, the first wavelength selective filter configured to: transmit incoupled light at one or more second wavelengths different from the first plurality of wavelengths through the second rearward surface and reflect a portion of the transmitted light at the one or more second wavelengths from the second forward surface; and reflect incoupled light at the first plurality of wavelengths; a second outcoupling optical element disposed on the second wavelength selective filter, the second outcoupling optical element configured to outcouple the incoupled light at one or more second wavelengths transmitted through the second wavelength selective filter; and -2-Application No.: 16/384363 Filing Date:April 15, 2019 first and second light 
Claim 23 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the one or more diffractive optical elements of the first outcoupling optical element comprises a plurality of diffractive optical elements selected from the group consisting of an analog surface relief grating (ASR), a binary surface relief structure (BSR), a hologram, and a switchable diffractive optical element in combination with the rest of the limitations of the base claim.  
Claim 25 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the one or more diffractive optical elements of the first outcoupling optical element comprises a plurality of diffractive optical elements selected from the group consisting of an analog surface relief grating (ASR), a binary surface relief structure (BSR), a hologram, and a switchable diffractive optical element  in combination with the rest of the limitations of the base claim.  

Claims 3-5, 7-22 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-2701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883